Title: To James Madison from Tench Coxe, 24 March 1808
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia Mar. 24, 1808

The great importance of the present crisis occasions me earnestly to wish for a copy of the report on our external relations, which is understood to have been recently communicated, as soon any spare ones may be recd. from the press, and be permitted to circulate among our citizens.  I beg the favor of your desiring one of the gentlemen of the Department to cover one to me.
Tho it is perfectly clear to many federal gentlemen that the Embargo is a wise measure, and tho it is manifest that the intensions of British & French antineutral regulations would render it highly imprudent to go to sea, if there were no Embargo, yet the seriousness and consequent capacity of dangerous perversion of that measure renders it prudent to keep it under unceasing attention and consideration.
If we have a million of Tons of Shipping including coasters and fishing vessels.  They at $45 P Ton are worth
$45,000,000Our exports were last year108,000,000$153,000,000If our imports were108,000,000then business to the Amount of $261,000,000
is shortly to be arrested by the embargo, except the coasting trade & fisheries.  It seems wonderful that we endure so well the part, which has taken place: and it seems highly prudent, in every way we can, to endeavour to employ men, skill,  industry and capital by new plans of business.  Improvements and manufactures invite our most serious consideration.  I have the honor to be, dear Sir, yr. respectful hum. Servant

Tench Coxe

